DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The reply filed on 18 July 2022 has been entered. New claims 17-20 have been added. Claims 1-20 are pending in the application. Newly cited references were relied upon for the basis of the rejections in this office action so the action is made non-final.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-11 and 14-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2013/0213734 A1 to Ahn et al. (Ahn).
In reference to claims 1, 17 and 19, Ahn discloses an exhaust muffler for an exhaust system of an internal combustion engine, the exhaust muffler comprising: a muffler housing having a flow volume (32 and/or 33; Fig. 7), through which exhaust gas flows, an exhaust gas inlet (10), an exhaust gas outlet (51, 53), a first resonator chamber (31) and a second resonator chamber (35); and a resonator pipe (43) providing a first resonator neck (the portion entering chamber 31) and a second resonator neck (the portion entering chamber 35), wherein the first resonator chamber is open to the flow volume exclusively via the first resonator neck and the second resonator chamber is open to the flow volume exclusively via the second resonator neck (via 43a), wherein the first resonator neck is configured to deliver a flow of the exhaust gas directly to the first resonator chamber (see Fig. 7).
In reference to claim 2, Ahn discloses the exhaust muffler in accordance with claim 1, wherein the muffler housing comprises: a circumferential wall (at symbol 20; Fig. 3) elongated in a direction of a housing longitudinal axis; a first front wall (see wall formed at left of Fig. 7) at a first axial end area of the circumferential wall; a second front wall (see wall formed at right of Fig. 7) at a second axial end area of the circumferential wall; a first partition (rightmost 21) between the front walls, wherein the first resonator chamber is separated from the flow volume by the first partition; and a second partition (leftmost 21) between the front walls, wherein the second resonator chamber is separated from the flow volume by the second partition.
In reference to claim 3, Ahn discloses the exhaust muffler in accordance with claim 2, wherein the flow volume (32 and/or 33) comprises a flow chamber formed between the first partition and the second partition (see Fig. 7).
In reference to 4, Ahn discloses the exhaust muffler in accordance with claim 2, wherein: the first resonator neck passes through the first partition or/and is open towards the first resonator chamber in an area of the first partition; and the second resonator neck passes through the second partition or/and is open towards the second resonator chamber in an area of the second partition (see Fig. 7).
In reference to 5, Ahn discloses the exhaust muffler in accordance with claim 4, wherein: the first resonator neck has a first resonator neck opening providing a connection between the flow volume and the first resonator chamber and the first partition has no opening providing a connection between the flow volume and the first resonator chamber in addition to the first resonator neck opening; and the second resonator neck has a second resonator neck opening providing a connection between the flow volume and the second resonator chamber and the second partition has no opening providing connection between the flow volume and the second resonator chamber in addition to the second resonator neck opening (see Fig. 7).
In reference to 6, Ahn discloses the exhaust muffler in accordance with claim 1, wherein the resonator pipe comprises a pipe wall opening (43a and/or 43b) in a pipe wall of the resonator pipe establishing a connection between the flow volume and a pipe interior of the resonator pipe in a pipe wall section extending in the flow volume.
In reference to 7, Ahn discloses the exhaust muffler in accordance with claim 6, wherein: the pipe wall opening is one of a plurality of pipe wall openings provided in a resonator pipe opening section of the pipe wall; and the resonator pipe opening section extends in the flow volume (see Fig. 7).
In reference to 8, Ahn discloses the exhaust muffler in accordance with claim 7, wherein: the resonator pipe provides the first resonator neck in a first length area adjoining the pipe opening section at a first axial end area of the pipe opening section; and the resonator pipe provides the second resonator neck in a second length area adjoining the pipe opening section at a second axial end area of the pipe opening section (see Fig. 7).
In reference to 9, Ahn discloses the exhaust muffler in accordance with claim 2, wherein: the first resonator chamber is formed between one of the front walls and the first partition; the second resonator chamber is formed between the other of the front walls and the second partition (see Fig. 7).
In reference to 10, Ahn discloses the exhaust muffler in accordance with claim 3, wherein the resonator pipe comprises a pipe wall opening (43a and/or 43b) in a pipe wall of the resonator pipe establishing a connection between the flow volume and a pipe interior of the resonator pipe in a pipe wall section extending in the flow volume; the first resonator chamber (31) is formed between one of the front walls and the first partition (21, rightmost); the second resonator chamber (35) is formed between the other of the front walls and the second partition (21, leftmost); the resonator pipe passes through the flow chamber and is open with a first axial end area towards the first resonator chamber or/and is located in the first resonator chamber and is open with a second axial end area towards the second resonator chamber or/and is located in the second resonator chamber (see Fig. 7); and the resonator pipe has the at least one pipe wall opening (43a and/or 43b) in a pipe section extending in the flow chamber.
In reference to 11, Ahn discloses the exhaust muffler in accordance with claim 2, wherein: the exhaust gas inlet comprises an inlet pipe (10), which is open in an area of one of the two front walls and provides an inlet duct (“in the area” is interpreted as “nearby”; the inlet is near the rightmost wall); and the exhaust gas outlet comprises an outlet pipe (53), which is open in an area of the other of the two front walls (leftmost wall) and provides an outlet duct.
In reference to 14, Ahn discloses the exhaust muffler in accordance with claim 3, wherein: the first resonator chamber (31) is formed between one of the two front walls and the first partition (21, rightmost); the flow chamber (32 and/or 33) is formed between the first partition (21, rightmost) and the second partition (21, leftmost); and the second resonator chamber is formed between the second partition (21, leftmost) and the other of the two front walls; and the first resonator chamber, the flow chamber and the second resonator chamber are provided following one another in the direction of the housing longitudinal axis (see Fig. 7).
In reference to 15, Ahn discloses the exhaust muffler in accordance with claim 1, wherein the first resonator chamber and the second resonator chamber have mutually different resonator chamber volumes (see Fig. 7; chambers 31 and 35 are depicted as different lengths), or/and that the first resonator neck and the second resonator neck have mutually different resonator neck lengths (interpreted as optional).
In reference to 16, Ahn discloses the exhaust muffler in accordance with claim 1, wherein the resonator pipe has a constant cross-sectional dimension over an entire length thereof (see Fig. 7).
In reference to claims 18 and 20, Ahn discloses the exhaust muffler in accordance with claims 17 and 19, wherein the resonator pipe is open with a first axial end area towards the first resonator chamber (31), the first axial end area being located in the first resonator chamber, the resonator pipe being open with a second axial end area towards the second resonator chamber (35), the second axial end area being located in the second resonator chamber.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Allowable Subject Matter
Claims 12 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US 2019/0178124 A1 (Figs. 8-9) and KR 100311132 B1 (Fig. 2) each also appear to anticipate at least claims 1, 17 and 19 and may be relied upon in a subsequent office action.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN MATTHIAS whose telephone number is (571)272-5168. The examiner can normally be reached M-Th 9am - 7pm Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Laurenzi III can be reached on (571) 270-7878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JONATHAN R MATTHIAS/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        
30 August 2022